Title: To John Adams from Matthew Robinson-Morris, 14 March 1787
From: Robinson-Morris, Matthew
To: Adams, John


          
            Sir,
            Horton near Hythe. 14th March 1787—
          
          I receiv’d yesterday the favor of your letter together with the Defence of the American Constitutions; for which I beg, that you will return to the Author my very respectful compliments: Be pleas’d to assure his Excellency; that I highly value his gift and flatter myself, that it has proceeded from his opinion of my regard for the happiness and liberties of mankind; of which I heartily hope, that the United States of our Countrymen in America may one day become a splendid seat and afford among other circumstances a comfortable reception to Englishmen; if their own domestic condition shall ever oblige them to look abroad for that purpose.
          I am / Sir, / Your Most Obedient Servt.
          
            M. Robinson M.
          
        